Citation Nr: 0422354	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  An October 2002 rating decision denied service 
connection for coronary artery disease, and a March 2003 
rating decision denied service connection for PTSD and 
entitlement to TDIU. 

In December 2003, a hearing was held at the RO before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of that 
hearing is of record.

The issues of entitlement to service connection for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Coronary artery disease was not shown during service, or 
until many years following service, nor does the competent 
medical evidence link coronary artery disease to active 
service.


CONCLUSION OF LAW

Coronary artery disease was not incurred in service and may 
not be presumed incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show any complaints, 
treatment or diagnoses related to the veteran's heart.  
Examination of the heart at entry into service in July 1967 
was normal.  There is no report of examination at separation 
in January 1970.

The veteran was provided a general VA examination in February 
1971.  Examination of the cardiovascular system noted the 
heart was not enlarged, rate and rhythm were normal, and 
there were no murmurs heard.

There is no subsequent treatment shown for any complaints 
regarding the heart until July 2001 when the veteran 
presented to the North Greenville Hospital Emergency Room 
with chest pain.  He was diagnosed with acute anterior 
myocardial infarction.  Records of this treatment are 
significant for no previous history of coronary artery 
disease but positive for multiple family members with 
premature coronary disease.  He experienced another anterior 
myocardial infarction in November 2001.  Numerous records of 
the veteran's treatment for his heart condition have been 
associated with the claims file, none dating earlier than 
July 2001, and none noting any link to service.  In April 
2002, the veteran filed a claim for service connection for a 
heart condition.  



Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for service 
connection for coronary artery disease in an April 2002 
letter, the October 2002 rating decision, a January 2003 
letter, and the March 2003 statement of the case (SOC).  In 
the April 2002 letter, he was told that to establish 
entitlement to service connection, the evidence must show an 
injury or disease that began or was made worse during 
military service, or an event in service causing injury or 
disease, a current disability, and a relationship between his 
current disability and service, usually shown by medical 
records or medical opinions.  In the October 2002 rating 
decision, he was told that he must present medical evidence 
that he was treated for a chronic heart condition while on 
active duty or within one year from discharge, and evidence 
showing his present heart condition was related to service.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the January 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, the RO asked 
the veteran in the April 2002 letter to tell it about any 
additional information or evidence that the veteran wanted VA 
to get for him.  Although the veteran was not specifically 
told to give VA everything he had pertaining to his claim, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Any failure to 
adhere to the requirements of the VCAA has not resulted in 
any detriment to the appellant's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment.  In this regard, the 
Board notes that the veteran has indicated that he is in 
receipt of disability payments from the Post Office (USPS) as 
a result of his heart attacks.  The USPS informed VA that he 
began receiving disability retirement effective May 2002.  
The RO did not obtain the actual records used by USPS in 
making this disability retirement determination, because the 
evidence already in the claims file shows that he was treated 
initially in July 2001 for a heart attack with no previous 
history of coronary artery disease.  The veteran has not 
alleged that there is any medical statement of opinion 
relating his current coronary artery disease to service.  As 
such, the Board concludes that the records used by the USPS 
to make a determination of the veteran's current disability 
could not possibly substantiate the veteran's claim of a link 
to service, and need not be obtained to fairly decide the 
claim.  The veteran was provided the opportunity to present 
evidence and testimony before the undersigned in a hearing at 
the RO in December 2003.  Although the VA did not provide an 
examination, the Board finds that VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  In this regard, 
the Board notes that the veteran's representative noted in 
the personal hearing that "there [is] a lot of controversy 
right now between PTSD and coronary artery disease" and a 
medical opinion should be obtained to search for a medical 
nexus between the two.  However, "VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  The record contains sufficient 
medical evidence for VA to make a decision in this claim.  
See 38 U.S.C.A. § 5103A(d).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 01-944, 
(U.S. Vet. App. June 24, 2004), the Court discussed, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran filed his claim for 
service connection for coronary artery disease in April 2002.  
In an April 2002 letter, VA provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Only after this was an initial AOJ decision made in 
October 2002.  Because the VCAA notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  The applicable requirements of the 
VCAA have been substantially met by the RO, and there are no 
areas in which further development may be fruitful on this 
issue of entitlement to service connection for coronary 
artery disease.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In December 2003, the President 
signed the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), specifically allowing VA 
to decide claims before the expiration of the one year 
period.  The effective date of the new law is November 9, 
2000, the date of enactment of the VCAA.  In this case, 
however, more than one year has elapsed since the April 2002 
letter which informed the veteran of the VCAA.  He has been 
given ample time to submit evidence or to inform the VA of 
relevant evidence it might obtain.  In any event, provisions 
of the Veterans Benefits Act of 2003 now allow VA to complete 
decisions prior to the one year appeal period under 
38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103(b)(3)).  This provision 
was made retroactively effective from November 9, 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim for service connection.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection for cardiovascular disease may be granted 
if manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

Initially, service connection is not warranted for coronary 
artery disease because there is no competent evidence that 
coronary artery disease existed during service or in the 
first postservice year.  The medical records confirm that the 
veteran's coronary artery disease was first diagnosed in July 
2001, over 30 years following his discharge from service.  
Additionally, this is too remote to be causally linked to 
service and there is no competent evidence providing any link 
to service or to any incident of service.  38 C.F.R. 
§ 3.303(d).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that his coronary 
artery disease was incurred in service or to link his 
coronary artery disease to any incident of service.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to comment on the diagnosis and 
etiology of his coronary artery disease.

The preponderance of the evidence is against the claim for 
service connection for coronary artery disease.  Because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.102 (2002).


ORDER

Service connection for coronary artery disease is denied.


REMAND

The veteran is also seeking service connection for PTSD.  His 
military occupational specialty in the Marine Corps was cook, 
and he has not been awarded any medals related to combat.  
Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and, (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2003); see Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence necessary to establish the occurrence of a 
recognizable in-service stressor to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

Section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996). However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A July 2003 VA outpatient treatment note shows a diagnosis of 
PTSD based on a specific stressor.  The veteran described the 
deaths of several Marines sent to retrieve him during a 
battle when he failed to hear a command to pull back.  He was 
subsequently threatened with a charge of willful disobedience 
of an order because men had died trying to save him, a charge 
which was dropped because he was found to have hearing loss 
which may have impaired his ability to hear the order.  
(Service connection is in effect for bilateral hearing loss).  
The examiner noted that the veteran had been torn by feelings 
of guilt and shame.  His symptoms of PTSD were identified as 
exaggerated startle reaction, hypervigilance and intrusive 
memories of his experiences in Vietnam.  Although the report 
of examination is signed, the preparer is identified by name 
only, without any identification of his qualifications.  The 
Board is reluctant to accept this report as determinative of 
the veteran's psychiatric diagnosis given its brevity and 
without knowing the qualifications of the examiner.  The 
medical evidence in the current record does not provide the 
detailed information required to show that the veteran meets 
the criteria for a diagnosis of PTSD under the DSM-IV.  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991), Halstead v. Derwinski, 2 Vet. App. 213 (1992).  
Depending on the presence of a verified stressor, an 
examination should be scheduled and an opinion requested as 
to whether or not the veteran has PTSD and if so whether it 
is related to the veteran's claimed stressor or stressors in 
service.  

In addition to the stressor identified above, the veteran 
indicated in his hearing that he was subjected to incoming 
rocket and mortar attacks.  A November 2002 VA mental health 
consult noted a diagnosis of possible PTSD and relates this 
diagnosis to incoming rocket and mortar attacks.  In this 
regard the Board notes that in the case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that the 
fact that a veteran was stationed with a unit that sustained 
combat attacks strongly suggests that the veteran was exposed 
to these attacks.  Further, the Board notes that verification 
of the veteran's specific duties within the unit is not 
required in order to support the grant of service connection 
for PTSD claimed to be the result of rocket and mortar 
attacks; it is sufficient to show that the unit to which he 
was assigned participated in the verified stressful events.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  
Also see Suozzi v. Brown, 10 Vet. App. 307 (1997).  Following 
the veteran's hearing in December 2003, the veteran's 
representative presented additional written argument with 
details regarding the veteran's alleged stressors.  This 
additional detail from the written and oral arguments has not 
yet been reviewed by the RO.

Further, the Board notes that the July 2003 VA clinical 
treatment note referenced above was submitted by the veteran 
with his substantive appeal.  This evidence has not been 
considered by the RO and was received prior to certification 
of the appeal to the Board.  There has been no waiver 
received from the appellant of initial adjudication of this 
evidence by the RO.  As such, this evidence must be returned 
to the RO for initial consideration.  38 C.F.R. § 19.37; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1229 (Fed. Cir. 2003).  

The veteran also indicated treatment at the VA Medical Center 
in Asheville, North Carolina on a regular basis for PTSD.  As 
such, these VA records may be relevant to the veteran's claim 
for service connection for PTSD and should be obtained.  VA 
is held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent medical records may exist, the case must be 
remanded for this reason.

The issue of service connection for PTSD is inextricably 
intertwined with the claim for TDIU.  The veteran argues that 
this disability contributes to his current unemployability; 
therefore, a favorable outcome on this issue would impact the 
decision as to his employability.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with recent 
decisions of the United States Court of 
Appeals for Veterans Claims, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  Attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  He should be 
specifically informed that he should 
submit any evidence in his possession 
which pertains to his claim.  See 
38 C.F.R. § 3.159(b)(1).  

2.  Obtain all records of the veteran's 
psychiatric treatment at the VA Medical 
Center in Ashville, North Carolina, 
dating from January 2003 to the present.  
Also ask the VA Medical Center to 
identify the professional qualifications 
(e.g., medical doctor, social worker, 
nurse, etc.) for "Dean A. Little," the 
person who prepared the July 2003 report 
of examination of the veteran.

3.  Based on review of the entire claims 
file, to include both past-considered or 
new statements/testimony made by the 
veteran and his representative and any 
additional evidence received pursuant to 
this remand, undertake any further 
indicated development regarding stressor 
corroboration, to include making a 
request for verification through the 
appropriate department so as to 
corroborate the veteran's contention that 
his unit was exposed to incoming mortar 
attacks.  

4.  After completion of the above, and if 
and only if there is a verified 
stressor(s), the veteran should be 
scheduled for a psychiatric examination 
at the appropriate VA facility.  The 
examiner should be provided with a 
statement of the verified stressor(s).  
The examiner should review the claims 
file and give an opinion as to whether or 
not the veteran has PTSD.  If a diagnosis 
of PTSD is given, the examiner should 
identify the stressors in service on 
which the diagnosis is based.  Forward 
the claims file for review by the 
examiner prior to the examination.

5.  After completing this and any other 
development deemed necessary, 
readjudicate the issue of entitlement to 
service connection for PTSD and 
entitlement to TDIU.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal, since the July 
2003 Statement of the Case (SOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



